United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2741
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
David Underwood,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 6, 2010
                                 Filed: April 22, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       David Underwood appeals the 27-month sentence the district court1 imposed
after he pleaded guilty to being a felon and unlawful user of cocaine in possession of
ammunition, in violation of 18 U.S.C. §§ 922(g)(1), (g)(3), and 924(a)(2). His
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that
the court did not properly consider the 18 U.S.C. § 3553(a) factors and that the
sentence was unreasonable. In a pro se letter, Underwood asserts that his attorney



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
misrepresented to him that his sentence would be reduced if he completed a prison
drug-treatment program.

        We hold that the district court did not abuse its discretion or impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (appellate court reviews for abuse of discretion, first ensuring that
district court committed no significant procedural error, and then considering
substantive reasonableness of sentence). We find no indication that the court
overlooked or misapplied any relevant section 3553(a) factor, or gave significant
weight to an improper or irrelevant factor. See United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009) (sentence was not unreasonable where record reflected that district
court made individualized assessment based on facts presented and specifically
addressed defendant’s proffered information in its consideration of sentencing
factors), cert. denied, 130 S. Ct. 1309 (2010). To the extent that Underwood’s pro se
filing raises an ineffective-assistance claim, we decline to address it on direct appeal.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm.
                       ______________________________




                                          -2-